UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-6669



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


DUANE KIP RATHBUN,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (CR-99-91-V, CA-01-224-3-V)


Submitted:   August 15, 2002                 Decided:   August 20, 2002


Before NIEMEYER, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Duane Kip Rathbun, Appellant Pro Se. Kenneth Davis Bell, OFFICE OF
THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Duane Kip Rathbun seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C. § 2255 (2000).       We have

reviewed the record and the district court’s opinion and find no

reversible    error.   Accordingly,   we   deny   a   certificate   of

appealability and dismiss the appeal on the reasoning of the

district court. See United States v. Rathbun, Nos. CR-99-91-V; CA-

01-224-3-V (W.D.N.C. Mar. 29, 2002). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                            DISMISSED




                                2